RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Claims 6, 8-10, 17-20, and 27-34 are pending in the application.  Claims 1-5, 7, 11-16, and 21-26 have been cancelled. 
Amendments to the claims, filed on August 25, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (a) rejection of claims 6, 8-10, 17-20, and 27-34, made of record in the office action mailed April 13, 2022, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed August 25, 2022.
	

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 12, “major surface , wherein the” should read “major surface, wherein the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 6, 8, 27, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rayner (U.S. Pat. Pub. 2012/0314354) in view of Rosenbaum (U.S. 5,312,573).
Regarding claims 6 and 27, Rayner teaches an information handling system (mobile computer, Paragraph [0002]) comprising: at least one information handling resource (Paragraphs [0008]-[0009]); a chassis (housing, Paragraphs [0008]-[0009]) enclosing the at least one information resource (Paragraphs [0008]-[0009]) and comprising a composite structural member (housing, Paragraphs [0008]-[0009]) wherein the composite structural member includes: an outer layer comprising a laminate material (bottom member, Abstract); and a core layer (top member, Abstract) adhered to the outer layer (Abstract) wherein the core layer includes a rectangular major surface and has a desired thickness (Fig. 1, Paragraph [0113]; note: the claim does not require the core layer to be a contiguous layer and the top member has a rectangular major surface and a void in the middle); wherein the core layer includes a center region (interior perimeter portion 20a, Fig. 1B, Paragraph [0124]) and a perimeter region surrounding the center region (middle perimeter portion 20b, Fig. 1B, Paragraph [0124]) wherein the center region is a rectangular region comprising all but the perimeter region of the rectangular major surface (Fig. 1B, Paragraph [0124]; as the void in the middle is not part of the rectangular major surface, the center region comprises all but the perimeter region of the rectangular major surface), wherein the center region and the perimeter region are regions of a single layer (Fig. 1B, Paragraph [0124]) and wherein the composition in the perimeter region (middle perimeter portion 20b) differs from a composition in the center region (interior perimeter portion 20a) (Paragraphs [0142]-[0143]) and wherein the composition of the perimeter region (middle perimeter portion 20b) is more rigid than the composition of the center region (interior perimeter portion 20a) (Paragraphs [0142]-[0143]).  Rayner further teaches the interior and middle perimeter portions can be constructed of plastic (Paragraph [0142]).
Rayner fails to teach the top member (core layer) comprises particles of post-consumable material.
Rosenbaum teaches that as plastic materials proliferate into every facet of life, such materials become a larger portion of the waste stream (Col. 1, lines 43-45) and that the environmental pressures of today stress recycling these waste plastic materials whenever possible (Col. 1, lines 53-55).  Rosenbaum also teaches that plastics are used as a major material of construction for electronic products (Col. 1, lines 32-35).  Rosenbaum further teaches thermoplastic and thermoset particles being mixed together, heated to melt the thermoplastic, then extruded into the desired shape (Col. 4, lines 27-30).  Additionally, Rosenbaum teaches it is economically desirable for the thermoset particles to be obtained as scrap or waste material (Col. 4, lines 53-55) and that the thermoplastic material may also be scrap or waste material (Col. 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the top member (core layer) of Rayner be made from post-consumable materials such as a mixture of scrap or waste thermoset particles and thermoplastics as taught by Rosenbaum in order to reuse waste plastic materials and to reduce the strain on the environment.  One of ordinary skill in the art would have been motivated to have the top member (core layer) be made from post-consumable materials such as a mixture of scrap or waste thermosets and thermoplastics in order to reduce the cost of producing the base layer.
Regarding claims 8 and 28, Rayner in view of Rosenbaum teaches wherein the particles of post-consumable material include thermoset polymer plastic (Rosenbaum, Col. 4, lines 53-55).
Regarding claim 34, Rosenbaum teaches the thermoset particles can be 1/32 inches (~0.79 mm) in diameter and 1/32 inches (~0.79 mm) in length (Col. 5, lines 22-27).

Claims 9, 10, 17-20, 29, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rayner (U.S. Pat. Pub. 2012/0314354) in view of Rosenbaum (U.S. 5,312,573) and further in view of Casser (U.S. 5,945,643) as evidenced by Aksomaityte (“Synthesis of Doped TiO2 Metal Oxide Nanoparticles in Supercritical CO2”).
Rayner and Rosenbaum are relied upon as discussed above.
Regarding claims 9 and 10, Rayner in view of Rosenbaum fails to teach wherein the particles of post consumable material further includes fibers set in the thermoset polymer plastic and wherein the fibers set in the thermoset polymer plastic comprise carbon fibers.
Casser teaches a laminated damping material comprising a layer of high density and high modulus material as a core layer and two layers of higher modulus material sandwiching the core layer (Abstract) wherein the laminated damping material can be used a chassis for electrical devices (Abstract).  Casser further teaches the layers include reinforcing material that increases the modulus of the layer, i.e. increase the rigidity (Col. 1, lines 9-17; Col. 3, lines 26-32).  Casser additionally teaches the reinforcing material includes carbon fiber (Col. 1, lines 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the particles of post consumable material of Rayner in view of Rosenbaum further include carbon fibers set in the thermoset polymer plastic as taught by Casser in order to reinforce the layers and provide additional rigidity as needed.
Regarding claims 18 and 32, Casser teaches wherein the particles of post consumable material further include a metal (Col. 1, lines 9-17).
Regarding claims 19 and 33, Casser fails to teach wherein the metal comprises as much as 20% of the core layer (top member) content.  However, Casser teaches the rigidity and damping characteristics may be adjusted by varying the density of the core material, the tensile modulus, flexural modulus, and modulus of elasticity (Col. 6, lines 17-20) which can all be adjusted by the varying the amount of high modulus reinforcing material in layer (Col. 1, lines 9-17).  
Therefore, the exact amount of the metal in the top member (core layer) is deemed to be a result effective variable with regard to the desired rigidity and damping characteristics of the layer.  It would require routine experimentation to determine the optimum value of a result effective variable, such as as much as 20%, in the absence of a showing of criticality in the claimed amount.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Casser to vary the amount of metal reinforcement material in order to obtain the desired rigidity.  
Regarding claim 20, Rosenbaum teaches the thermoset particles can be 1/32 inches (~0.79 mm) in diameter and 1/32 inches (~0.79 mm) in length (Col. 5, lines 22-27).
Regarding claims 17 and 31, Rayner in view of Rosenbaum fails to teach wherein the particles of post consumable material further include a semiconductor material.
Casser teaches that additives and fillers, such as titanium oxide (Col. 4, lines 36-43), may also be used to achieve the desired dampening characteristics in order to provide the density, tensile modulus, and modulus of elasticity required (Col. 5, lines 26-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the post consumable material of Rayner in view of Rosenbaum further include titanium oxide as taught by Casser in order to provide the density, tensile modulus, and modulus of elasticity required.
As evidenced by Aksomaityte, titanium oxide is a semiconductor material.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed August 25, 2022 regarding the rejections of record have been considered but are moot due to the rejections being withdrawn.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 17, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788